Title: To George Washington from Abraham Baldwin, 14 April 1792
From: Baldwin, Abraham
To: Washington, George



sir
Philadelphia 14th April 1792

Among the candidates who may be offered to your notice as proper persons to be nominated to the office of Treasurer of the mint, I take the liberty of recommending Mr Joel Barlow.
By a letter which I have just received from him dated in London on the 13th of Jany, I am informed that he would be on his return to this country by the last of March. There can be little doubt of his arrival here in the course of a few weeks. An early and intimate acquaintance with him have given me such knowledge

of his principles and integrity, that I wish to [be] considered as giving assurance of them which can be received from me with the greatest respect. I have the honour to be, sir your most Obedient humble servant

Abr. Baldwin

